 

 

COMPLAINT

for non-prisoner filers without lawyer ~
P ™ wyers) U.S. DISTRICT COURT
STERN DISTRICT - Wi

UNITED STATES DISTRICT COURT. F1Le0

 

 

 

 

 

 

 

EASTERN DISTRICT OF WISCONSIN¢: ;) |: 18
(Full name of plaintiff(s)) -
PRIEST DELON BUTLER, (Pro se)
(Sole Owner/Operator of YouTube channel, Audio Visual Proof)
Vv. Case Number:
(Full name of defendant(s)) 2 0- C-1 8 3 a i
GOOGLE, LLC (Parent Company) (to be supplied by Clerk of Court)
YOUTUBE (Subsidiary)
A. PARTIES

1. Plaintiff is a citizen of Wisconsin and resides at
(State)

9217 North 75" Street, Apartment 318, Milwaukee, Wisconsin, 53223
(Address)

(Lam in Partnership with the Defendants, via YouTube channel, Audio Visual Proof.)

2. Defendant Google is a citizen of California headquartered at 1600 Amphitheatre Way,
(Name) (State) (Address)

Mountain View, California, 94043.

(Second Defendant, YouTube, information attached separately.)

 

Complaint-1

Case 2:20-cv-01834-SCD Filed 12/11/20 Page1of6 Document 1

 

 

 

 
 

 

COMPLAINT

(for non-prisoner filers without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

A. PARTIES (continued)

3. Defendant YouTube is a citizen of California headquartered at 901 Cherry Avenue,
(Name) (State) (Address)

San Bruno, California 94066.

 

Case 2:20-cv-01834-SCD Filed 12/11/20 Page 2of6 Document 1

 

 

 

 
 

 

B.

STATEMENT OF CLAIM

I, Priest Delon Butler, Plaintiff, am suing the Defendants, Google/YouTube, for Breach
of Contract, Defamation of Character, Ad Revenue Theft and Purposeful Prevention of
Earned Ad Revenue. Actions that have dated back to late 2016 to the present year 2020.

(1) BREACH OF CONTRACT/AD REVENUE THEFT/PREVENTION OF EARNED
AD REVENUE: The Defendants Google/YouTube have breached their Ad Revenue
Contract Agreement, between them and I, by purposely preventing my videos from
earning ad revenue or keeping all of the ad revenue by repeatedly flagging my videos as,
"Not suitable for most advertisers", appearing to occur whenever spikes in video views
or ad revenue or both are detected, unflagging my videos whenever the spikes decline
and reflagging my videos whenever spikes are redetected. I truly believe, between the
times of the repeated unflagging to the times of the repeated reflagging, is when all of
the ad revenue earned is kept by the Defendants. The Defendants actions are making
sure my videos will never honestly earn the agreed upon 55/45 percentage split. The
Defendants are doing any and everything in their power to stop my videos from earning
a significant amount in earned ad revenue or no ad revenue at all or if any sudden ad
revenue spikes occur, the constant flagging, unflagging and reflagging cycles are put
into place to make sure none of the earned ad revenue goes to me.

(2) DEFAMATION OF CHARACTER: Due to the Defendants false video content
claim, alleging extreme violence contained in a particular uploaded video and flagging
the video, in question, as, “Not suitable for most advertisers.” preventing ad revenue
from being earned, the Defendants concluded that I was the individual who committed
the untruthfulness regarding the alleged extremely violent content to the video in
question, which contains no violent content at all, have defamed my character as an
honest and completely transparent YouTube Channel Owner and Content Creator. The
Defendants continue to completely agree with the "Human Reviewer's" alleged findings
and to date have not given me the option to appeal the "Human Reviewer's alleged
findings which I believe would have been immediately rejected, as all of my Submitted
Appeals for highly questionable adult only age restrictions, unwarranted age restrictions,
and videos flagged, “Not suitable for most advertisers, have all presently been rejected
by the Defendants.

(3) FURTHER ACT(S) TO PREVENT EARNED AD REVENUE: The Defendants, in
their continuing efforts to keep my videos from earning ad revenue, have continuously
engaged in and currently engage in actions that result in the Purposeful Prevention of

Complaint-2

Case 2:20-cv-01834-SCD Filed 12/11/20 Page 3 of6 Document 1

 

 

 

 

 

 

 
 

 

Earned Ad Revenue. The Defendants have also recently began placing Unwarranted or
Needless Age Restrictions on my videos as another means of preventing earned ad
revenue. My PC Software Showcase Videos, PC Tutorial Fix It Videos, Favorite Video
Streaming Website Showcase Videos and PC Video Game Fix Videos have also been
added to the list of targeted videos. Videos that were uploaded anywhere from 2 to 3
years ago can become and have become targeted, as soon as a significant spike in views
or ad revenue or both are detected. Example: A PC Software Showcase video, |
produced and uploaded to my channel, titled, "How To Auto Hide Your Mouse Cursor
Using A Simple And Free Software Program!", was recently age restricted as 18+ Adult
Only Content and currently remains age restricted. I appealed the unwarranted age
restriction and my appeal was immediately rejected. [VIDEOS AGE RESTRICTED BY
YOUTUBE, IMMEDIATELY, BECOME INELIGIBLE TO EARN AD REVENUE. |

 

{L HAVE NO CONCLUSIONS AS TO WHY THE DEFENDANTS INITIALLY TARGETED
AND CONTINUE TO TARGET MY YOUTUBE CHANNEL, AUDIO VISUAL PROOF.}

[THERE ARE MANY OTHER SIGNIFICANT EXAMPLES OF THE DEFENDANTS
UNWARRANTED AND UNPROVOKED ACTIONS AGAINST MY CHANNEL IN THEIR
EFFORTS TO PREVENT EARNED AD REVENUE AND MORE. I HAVE SUBMITTED, TO THE
US CLERK OF COURT, FOR THE EASTERN DISTRICT OF WISCONSIN, A USB FLASH
DRIVE CONTAINING RECORDED VIDEO EVIDENCE AND SCREENSHOTS, COLLECTED
OVER THE YEARS, I REQUEST BE VIEWED AND ACCEPTED INTO EVIDENCE. THE
EVIDENCE DETAILS AND PROVES THE ACTIONS OF THE DEFENDANTS, THAT I HAVE
ENDURED OVER THE PAST FOUR YEARS, SUCH AS THE ONGOING RETALIATION AND
HARASSMENT, IN ADDITION TO WHAT HAS ALREADY BEEN STATED IN THE BODY OF
THIS LAWSUIT/COMPLAINT, EVER SINCE UPLOADING EVIDENCE VIDEOS TO MY
YOUTUBE CHANNEL AND INCREASINGLY SINCE RECENTLY FILING COMPLAINTS
WITH THE BETTER BUSINESS BUREAU, THE CALIFORNIA DEPARTMENT OF CONSUMER
AFFAIRS AND THE IC3.GOV WEBSITE, UTILIZING INFORMATION PROVIDED BY THE
BETTER BUSINESS BUREAU SPECIALIST WHO HANDLED THE INITIAL CONSUMER
COMPLAINT AND THE BUSINESS TO BUSINESS COMPLAINT. ]

 

 

 

JURISDICTION

{[_] Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

[X] Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is greater than

$75,000 dollars.

 

Complaint-3

Case 2:20-cv-01834-SCD Filed 12/11/20 Page 4of6 Document1 —

 

 

 

 

 
 

 

 

D. RELIEF WANTED

I, PRIEST DELON BUTLER, PLAINTIFF, (Pro se), AM SEEKING FINANCIAL
COMPENSATION, IN MONETARY VALUE, IN THE AMOUNT OF $25,000,000
MILLION DOLLARS, FROM THE DEFENDANTS, GOOGLE/YOUTUBE, AS
PUNISHMENT FOR THEIR ONGOING ACTIONS AGAINST ME, MY YOUTUBE
CHANNEL AND UPLOADED VIDEOS, IN JUDGEMENT/RELIEF, DUE TO THE
ACTIONS OF THE DEFENDANTS. Thank you.

 

E. JURY DEMAND
I want a jury to hear my case.
[X]- YES [ }-—NO

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 11" day of November 2020.

Respectfully Submitted,

Signature of Plaintiff

(262) 282-1102
(Plaintiffs Telephone Number)

Primary: priestbutler@gmail.com / Alternate: priestbutler@yahoo.com
(Plaintiff's Email Address)

9217 N. 75" STREET, APARTMENT 318, MILWAUKEE, WI 53223
(Mailing Address of Plaintiff)

Complaint-4

Case 2:20-cv-01834-SCD Filed 12/11/20 Page 5of6 Document 1

 

 

 

 

 

 

 

 
 

 

REQUEST TO PROCEED IN DISTRICT COURT
WITHOUT PREPAYING THE FILING FEE

 

[X]

I DO request that I be allowed to file this complaint without paying the filing fee. I
have completed a Request to Proceed in District Court without Prepaying the Filing
Fee form and have attached it to the complaint.

[DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint-5

Case 2:20-cv-01834-SCD Filed 12/11/20 Page 6of6 Document 1

 
